 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 3   DIANA ESQUIVEL, State Bar No. 202954
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7   Attorneys for Defendant Lotersztain

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                        SACRAMENTO DIVISION
11

12
     LAWRENCE E. GOMES,                                    No. 2:19-cv-01499 KJM-DMC
13
                                               Plaintiff, STIPULATION AND PROPOSED
14                                                        ORDER TO EXTEND SCHEDULING
                     v.                                   DEADLINES TO EXTEND DEADLINES
15                                                        BY SIXTY DAYS
16   DAVID M. MATHIS, et al.,
                                                           Action Filed: September 22, 2017
17                                         Defendants.
18

19         Under Federal Rule of Civil Procedure 16(b)(4) and Local Rule 143, Plaintiff pro se,

20   Lawrence Gomes, and Defendant Lotersztain, through her attorney of record, stipulate to and

21   request a sixty-day extension of the scheduling deadlines set out in the Court’s February 10, 2021

22   Order. (ECF No. 65.) This fourth request for an extension is needed because Plaintiff is currently

23   hospitalized and the Defendant cannot take his deposition before the discovery deadline.

24         When an act must be done within a specified time, the court may, for good cause, extend

25   the time with or without motion or notice if the court acts, or if a request is made, before the

26   original time expires. Fed. R. Civ. P. 6(b)(1)(A). A scheduling order may be modified only upon

27   a showing of good cause and by leave of Court. Id. 16(b)(4); see, e.g., Johnson v. Mammoth

28   Recreations, Inc., 975 F.2d 604, 609 (describing the factors a court should consider in ruling on
                                                     1
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
 1   such a motion). In considering whether a party moving for a schedule modification has good

 2   cause, the Court primarily focuses on the diligence of the party seeking the modification.

 3   Johnson, 975 F.2d at 609 (citing Fed. R. Civ. P. 16 advisory committee’s notes of 1983

 4   amendment). “The district court may modify the pretrial schedule ‘if it cannot reasonably be met

 5   despite the diligence of the party seeking the amendment.’” Id. (quoting Fed. R. Civ. P. 16

 6   advisory committee notes of 1983 amendment).

 7         Since the Court granted the parties’ last stipulation, the parties have completed written

 8   discovery. Defense counsel received Plaintiff’s responses to the written requests. After the parties

 9   met and conferred, Plaintiff provided amended responses and responsive documents. Defense

10   counsel noticed Plaintiff’s deposition for April 23, 2021, after finding and securing a location

11   near Plaintiff’s residence in Phoenix, Arizona where he could appear remotely for his deposition.

12   On April 16, defense counsel called Plaintiff to confirm his deposition for the following week.

13   Plaintiff informed her that he was currently in the emergency room for symptoms related to his

14   heart condition, but indicated that he could proceed if his medical condition improved. The

15   parties agreed to speak the following week, and on April 22, defense counsel called Plaintiff

16   again to confirm his deposition. Plaintiff informed defense counsel that he had been hospitalized

17   since April 16 and could not appear for his deposition.

18         On April 27, the parties again spoke. Plaintiff was still in the hospital and did not know

19   when he would be released. Plaintiff’s heart condition is now such that he is on the donor’s list

20   and awaiting a transplant. The parties discussed the possibility of filing a joint motion to stay this
21   action until Plaintiff’s medical condition permitted him to participate in the litigation. Due to the

22   upcoming May 3 discovery deadline and Plaintiff’s inability to contribute to a motion for a stay,

23   the parties determined it was prudent to seek another extension of the scheduling deadlines. For

24   these reasons, good cause exists to grant this stipulated request for a sixty-day extension of the

25   scheduling deadlines.

26         IT IS SO STIPULATED.
27

28
                                                         2
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
 1   Dated: April 30, 2021                                    Respectfully submitted,

 2                                                            XAVIER BECERRA
                                                              Attorney General of California
 3                                                            PETER A. MESHOT
                                                              Supervising Deputy Attorney General
 4

 5                                                            /s/ Diana Esquivel

 6                                                            DIANA ESQUIVEL
                                                              Deputy Attorney General
 7                                                            Attorneys for Defendant Lotersztain

 8

 9   Dated: April 29, 2021                                    /s/ Larry Gomes (as authorized 4/29/21)

10                                                            LAWRENCE G. GOMES
                                                              Plaintiff pro se
11

12   LA2019501633
     35050284.docx
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
 1                                                   ORDER

 2         Good cause appearing, the parties’ stipulated request to extend the scheduling deadlines by

 3   sixty days is GRANTED. The scheduling deadlines are extended as follows, and the parties shall:

 4                1. Complete non-expert discovery by July 5, 2021;

 5                2. Disclose expert witnesses by August 2, 2021;

 6                3. Complete expert discovery by October 1, 2021; and

 7                4. File dispositive motions by November 29, 2021.

 8         In all other respects, the December 16, 2019 Scheduling Order (ECF No. 53) remains in full

 9   force and effect.

10

11   Dated: May 6, 2021
                                                             ____________________________________
12                                                           DENNIS M. COTA
13                                                           UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
